Citation Nr: 1125844	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  06-11 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to service connection for an innocently acquired psychiatric disorder, to include anxiety, alcohol abuse, chronic depression and posttraumatic stress disorder (PTSD).  



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to September 1966.  

The matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the RO.  

In his Substantive Appeal, the Veteran indicated that he desired to have a hearing with the Board be held at the RO.  A July 2007 letter from the RO notified him that the requested hearing had been scheduled for a date in August 2007.  The Veteran failed to appear for his scheduled hearing, and in August 2007 submitted a statement of his intent to withdraw his request.  Hence, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2010).  

In March 2010, the Board remanded the case to the RO (via the Appeals Management Center (AMC), in Washington, D.C.) for additional development of the record.  

All of the actions previously sought by the Board through its prior development request appear to have been substantially completed as directed.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  

VA's duty to assist is met; thus, it is not prejudicial for the Board to proceed with appellate review.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Of preliminary importance, the Board is cognizant of the recent decision of the U.S. Court of Appeals for Veterans Claims (Court), in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In Clemons, the Court found that the Board erred in not considering the scope of the Veteran's claim of service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of chronic PTSD and depression).  

In light of Clemons, and based on the medical evidence of record, the Board has recharacterized the Veteran's claim as one of service connection for an innocently acquired psychiatric disorder, to include  anxiety, alcohol abuse, chronic depression and PTSD.  


FINDINGS OF FACT

1.  The Veteran is found to have presented credible lay assertions of transporting explosives, jet fuel, and ammunitions, between France and Germany, while serving as a truck driver and to have witnessed his best friend get struck and killed by a truck while serving in Toul, France.  

2.  The current diagnosis of PTSD is shown to be linked to an identified stressor that as likely as not happened during the Veteran's period of active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by PTSD is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 5103,5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required at this time.  


Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

To establish a service connection for an injury, a veteran is required to show (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these elements, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is required to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Entitlement to service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304.  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f); West v. Brown, 7 Vet. App. 70 (1994).  

If the Veteran did not engage in combat with the enemy, or if the claimed stressors are not related to combat, the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and those stressors must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

The service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

VA recently amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standard for establishing the in-service stressor required for PTSD claims.  

Service connection for PTSD may now be granted if the evidence demonstrates (1) a current diagnosis of PTSD (rendered by an examiner specified by the regulation); (2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and (3) evidence that the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,852 (July 13, 2010).  

If the evidence establishes that the Veteran engaged in combat and the claimed stressor is related to combat, the Veteran's lay testimony alone is sufficient to establish the occurrence of the alleged stressor when the allegation is consistent with the facts and circumstances of his service.  Id.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

The Veteran is seeking service connection for a psychiatric disorder variously diagnosed as anxiety, alcohol abuse, chronic depression and PTSD and asserts that he has a current diagnosis of PTSD as a result of in-service stressors.  

Specifically, the Veteran alleges stressor incidents to include transporting explosives, jet fuel, and ammunition, 300 to 400 miles per day, between France and Germany, for shipment to the Republic of Vietnam while serving as a truck driver and witnessing his best friend get struck and killed by a truck while serving in Toul, France, in the winter of 1965.  

Notably, the VA treatment records, starting in October 1999, reflect diagnosis of and treatment for substance abuse, anxiety, chronic depression, and PTSD.  Specifically, a March 2000 VA treatment record indicates the first diagnosis of chronic, mild PTSD of record.  

The Veteran's DD Form 214, Certificate of Release or Discharge from Active Duty, shows that he served 2 years, 2 months, and 25 days of service with the 574th Transportation Company in Europe and that his military occupational specialty (MOS) was heavy vehicle driver.  

Further, the service personnel records show that he served with the Headquarters Company of the 2nd Battalion of the 4th Transportation Company, 54th Headquarters Company of the 53rd Transportation Battalion, and the 92 Headquarters Company of the 53rd Transportation Battalion.  

Moreover, the Veteran was awarded the following medals and campaign ribbons for his honorable service: the Good Conduct Medal, the National Defense Service Medal, a Driver Badge with bar, and a Marksman (M-14) citation.  

The Board notes that he was not awarded any medal or decoration that clearly indicates combat status and evidence of participation in a campaign does not, in itself, establish that a veteran engaged in combat because those terms ordinarily may encompass both combat and non-combat activities.  VAOPGCPREC 12-99 (Oct. 18, 1999), 65 Fed. Reg. 6257 (2000).  

A November 2004 reply to a USASCRUR request reflects that the Military History Institute (MHI) and the National Archives and Records Administration (NARA) did not maintain unit histories submitted in 1965 by the 574th Transportation Company (574th Trans Co) or the units' higher headquarters, the 37th Transportation Group (37th Trans Gp).  

Moreover, the US Army casualty files available to the USASCRUR did not list an individual named as killed or injured in 1965 in France.  Finally, the USASCRUR noted that they did not maintain Morning Reports, DA Form 1 submitted in 1965 by the 574th Trans Co, and that an MR search might document the incident.  

Notably, a memorandum, dated in January 2011, showed that the Veteran's alleged stressors could not be verified.  The U.S. Joint Services Records Research Center (JSRRC) attempted to verify the Veteran's stressors in October 2010; however, after a coordinated effort on the part of the JSRRC and the National Archives and Records Administration (NARA), they were unable to locate the 1965 unit records submitted by the 574th Transportation Company.  

Further, the memorandum showed that the U.S. Army casualty data information does not list casualties in France during 1965.  The JSRRC noted in its report that although they do not maintain the 1965 Morning Reports, DA Form 1, submitted by the 574th Transportation Company, a morning report search could be requested in order to verify if the named individual was assigned to the unit or was a non-hostile killed in the winter of 1965 in France.  

The Board notes that the RO, yet again, failed to perform the additional development suggested by the JSRRC in its report.  

In conjunction with the current appeal, the Veteran underwent a VA psychiatric examination in February 2011 when he reported experiencing a stressor incidents of witnessing his friend get killed in a motor vehicle accident and having a brake fire while transporting ammunition.  He described persistent symptoms of depression and anxiety, along with sleep impairment, panic attacks and feelings of helplessness and horror related to his in-service stressor incidents.  

The Veteran also reported having PTSD symptoms of recurrent and intrusive distressing recollections of the event, including images, thoughts, and perceptions, restricted range of affect, inability to have loving feelings, and anxiety and isolationism from others.  

The examiner diagnosed the Veteran with PTSD and opined that the Veteran met the DSM-IV stressor criterion for his non-combat related in-service stressors, as well as the DSM-IV criteria for a diagnosis of PTSD.  

Thus, on this record, the medical evidence in this case serves to establish a competent diagnosis of PTSD that has been causally been linked to a stressor event that as likely as not was incurred in the Veteran's period of active service.  

Further, the Board finds that the Veteran's lay assertions in this regard are found to be credible in confirming the nature of his service during the period in question.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2) (2010).  

Specifically, the Board finds the Veteran's assertion that he transported explosives 300 to 400 miles per day in France for shipment to the Republic of Vietnam while serving as a truck driver, and that witnessed his best friend get struck and killed by a truck while serving in Toul, France, in the winter of 1965, to be credible.  

In this regard, the Veteran has consistently reported the same stressor incidents since filing his claim for service connection in May 2002.  Moreover, his MOS as heavy vehicle driver lends weight to his contention that he likely transported explosives while serving as a truck driver.  

Finally, the February 2011 VA examiner's opinion, diagnosing the Veteran with PTSD due to military stressors, provides a medical basis for granting the claim and serves to corroborate the Veteran's assertions.  

Accordingly, based on its review of the record, the Board finds the evidence to be in relative equipoise in showing that the current diagnosis of PTSD as likely as not is causally linked to the stressors identified by the Veteran as happening as incident to his duties while serving in Toul, France.  

In resolving all reasonable doubt to the Veteran, service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


